Judgment unanimously reversed on the law and matter remitted to Livingston County Court for resentencing. Memorandum: Defendant contends, and the People concede, that his sentence to an indeterminate term of imprisonment for a minimum of 3Vi years and a maximum of 7 years for criminal possession of stolen property in the second degree, a class E felony at the time the crime was committed, was illegal (see, Penal Law § 70.06 [3] [e]). The matter is therefore remitted to Trial Term for resentencing.
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Livingston County Court, Cicoria, J. — criminal possession of stolen property, second degree.) Present — Callahan, J. P., Green, Balio, Lawton and Davis, JJ.